Corrected Notice of Allowance
	The Notice of Allowance mailed on 12/07/2020 failed to include certain annotated IDSs. While these references were fully considered when the Notice of Allowance was mailed was mailed 12/07/2020, this Corrected Notice of Allowance clarifies that the prior art in each of the IDSs filed on 07/22/2019, 08/12/2019, 01/08/2020, and 07/10/2020 was fully considered.
	Claims 1–3, 5 8, and 15–18 remain allowed.
The substance of the Notice of Allowance mailed on 12/07/2020 is incorporated by reference herein in its entirety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743